                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


JODY ANN LEAVITT GIGUERE,               )
                                        )
                    Plaintiff           )
v.                                      )      1:19-cv-00008-JAW
                                        )
STATE OF MAINE, et al.,                 )
                                        )
                    Defendants          )


               ORDER DISMISSING PLAINTIFF’S COMPLAINT

      A pro se plaintiff filed a complaint against three state judges and the state

governor, complaining that they violated her rights during divorce and child custody

proceedings. Reviewing the complaint under 28 U.S.C. § 1915(e)(2)(B), the Court

dismisses the complaint because it seeks federal court review of state court decisions

in violation of the Rooker-Feldman doctrine and because the state officials are

immune from suit for actions in their official capacities.

I.    BACKGROUND

      On January 7, 2019, Jody Giguere filed a complaint in this Court, with a jury

demand, against three Maine District Court Judges, Deputy Chief Judge Susan

Sparaco, Judge Valerie Stanfill, and Judge Charles Dow, as well as Governor Janet

Mills, based on her dissatisfaction with state court proceedings regarding child

custody and her divorce. Compl. (ECF No. 1). On the same day, Ms. Giguere filed a

motion for leave to proceed in forma pauperis, Mot. for Leave to Proceed in Forma
Pauperis (ECF No. 2), which the Magistrate Judge granted on January 8, 2019. Order

granting Mot. for Leave to Proceed in Forma Pauperis (ECF No. 3).

II.   LEGAL STANDARD

      The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure

meaningful access to the federal courts for persons unable to pay the costs of bringing

an action. When a party is proceeding in forma pauperis, however, “the court shall

dismiss the case at any time if the court determines,” that the action is “frivolous or

malicious,” “fails to state a claim on which relief may be granted,” or “seeks monetary

relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

“Dismissals [under § 1915] are often made sua sponte prior to the issuance of process,

so as to spare prospective defendants the inconvenience and expense of answering

such complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

      When considering whether a complaint states a claim for which relief may be

granted, the court asks “whether the well-pleaded factual allegations, viewed in the

light most favorable to the plaintiff, state a claim for which relief may be granted.”

Small Justice LLC v. Xcentric Ventures LLC, 873 F.3d 313, 321 (1st Cir. 2017)

(quoting Ocasio-Hernandez v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011)). A

complaint fails to state a claim upon which relief can be granted if it does not plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

      Although a pro se plaintiff’s complaint is subject to “less stringent standards

than formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972),

                                          2
this is “not to say that pro se plaintiffs are not required to plead basic facts sufficient

to state a claim.” Ferranti v. Moran, 618 F.2d 888, 890 (1st Cir. 1980). To allege a

civil action in federal court, it is not enough for a plaintiff merely to allege that a

defendant acted unlawfully; a plaintiff must affirmatively allege facts that identify

the manner by which the defendant subjected the plaintiff to a harm for which the

law affords a remedy. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

III.   DISCUSSION

       “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power

authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256 (2013)

(quoting Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994)).

“It is to be presumed that a cause lies outside this limited jurisdiction, and the burden

of establishing the contrary rests upon the party asserting jurisdiction.” Kokkonen,

511 U.S. at 377 (citation omitted). “A court is duty-bound to notice, and act upon,

defects in its subject matter jurisdiction sua sponte.” Spooner v. EEN, Inc., 644 F.3d

62, 67 (1st Cir. 2011).

       “The Rooker-Feldman doctrine prevents the lower federal courts from

exercising jurisdiction over cases brought by ‘state-court losers’ challenging ‘state-

court judgments rendered before the district court proceedings commenced.’” Lance

v. Dennis, 546 U.S. 459, 460 (2006) (quoting Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005)); Walczak v. Mass. State Retirement Bd., 141 F.3d

1150 (1st Cir. 1998) (unpublished) (citing District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 476 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16

                                            3
(1923)). Here, Plaintiff complains about the decisions of and the process followed by

several state court judges.     In other words, Plaintiff challenges the validity of

decisions of the state court and the consequences of the decisions. To grant Plaintiff

the relief she seeks, the Court would have to vacate or invalidate a series of state

court judgments. Plaintiff is thus precluded by the Rooker-Feldman doctrine from

pursuing such relief in this Court.

       In the event Plaintiff seeks relief against the state court judges not be governed

by the Rooker-Feldman doctrine, Plaintiff fails to state an actionable claim because

the judges have absolute immunity from suit. “Judges have absolute immunity not

because of their particular location within the Government but because of the special

nature of their responsibilities.”     Butz v. Economou, 438 U.S. 478, 511 (1978).

“[J]udicial immunity is not overcome by allegations of bad faith or malice, the

existence of which ordinarily cannot be resolved without engaging in discovery and

eventual trial.” Mireles v. Waco, 502 U.S. 9, 11 (1991). Rather, the immunity can

only be overcome in two instances. “First, a judge is not immune from liability for

nonjudicial actions, i.e., actions not taken in the judge’s judicial capacity. Second, a

judge is not immune for actions, though judicial in nature, taken in complete absence

of all jurisdiction.” Id. at 11-12 (citations omitted).

       In this case, Plaintiff has not alleged that the judges committed any acts

outside their official capacity and there is nothing in the Complaint to suggest the

state court lacked jurisdiction. In addition, § 1983 precludes injunctive relief against

a judicial officer “unless a declaratory decree was violated or declaratory relief was

                                             4
unavailable.” 42 U.S.C. § 1983. In this case, there are no allegations that either a

declaratory decree was violated or declaratory relief was unavailable. See Peters v.

Noonan, 871 F. Supp. 2d 218, 226-27 (W.D.N.Y. 2012) (noting that the judge named

as a defendant in that action was sued in his official capacity and there were no

allegations that a declaratory decree was violated or that declaratory relief was

unavailable). Given that the judges are immune from suit, and because Plaintiff has

alleged no facts that would support a finding that the immunity is not applicable to

the facts alleged in this case, Plaintiff has failed to state a claim upon which she can

recover against the defendant judges.

      Plaintiff has also joined the state of Maine and the state’s Governor as

Defendants. As Plaintiff alleges a constitutional violation and seeks to invoke this

Court’s federal question jurisdiction, any such claim would be asserted pursuant to

42 U.S.C. § 1983. Section 1983 provides:

      Every person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any State or Territory or the District of Columbia,
      subjects, or causes to be subjected, any citizen of the United States or
      other person within the jurisdiction thereof to the deprivation of any
      rights, privileges, or immunities secured by the Constitution and laws,
      shall be liable to the party injured in an action at law, suit in equity, or
      other proper proceeding for redress, except that in any action brought
      against a judicial officer for an act or omission taken in such officer’s
      judicial capacity, injunctive relief shall not be granted unless a
      declaratory decree was violated or declaratory relief was unavailable. …

Section 1983 “‘is not itself a source of substantive rights,’ but merely provides ‘a

method for vindicating federal rights elsewhere conferred.’” Albright v. Oliver, 510

U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)). To

maintain a claim under § 1983, a plaintiff must establish: “1) that the conduct
                                           5
complained of has been committed under color of state law, and 2) that this conduct

worked a denial of rights secured by the Constitution or laws of the United States.”

Barreto-Rivera v. Medina-Vargas, 168 F.3d 42, 45 (1st Cir. 1999).

       The State of Maine is not a person for purposes of § 1983 and, consequently,

Plaintiff has failed to state a section 1983 claim against the State. Will v. Mich. Dep’t

of State Police, 491 U.S. 58, 64, 71 (1989); see also Nieves–Marquez v. Puerto Rico, 353

F.3d 108, 124 (1st Cir. 2003) (“No cause of action for damages is stated under 42

U.S.C. § 1983 against a state, its agency, or its officials acting in an official capacity.”).

Plaintiff, therefore, cannot maintain a claim against the state. In addition, Plaintiff

has alleged no facts that would support a claim against the Governor. After review

of Ms. Giguere’s complaint pursuant to 28 U.S.C. § 1915(e)(2), the Court dismisses

the complaint.

IV.    CONCLUSION

       The Court DISMISSES the Complaint (ECF No. 1).


       SO ORDERED.
                                    /s/ John A. Woodcock, Jr.
                                    JOHN A. WOODCOCK, JR.
                                    UNITED STATES DISTRICT JUDGE

Dated this 13th day of March, 2019




                                              6
